Citation Nr: 1227619	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-28 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for right knee disability.  

4.  Entitlement to service connection for left knee disability.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for arthritis of the shoulders and hands.

7.  Entitlement to service connection for a skin disability involving the toenails and feet.  

8.  Entitlement to service connection for residuals of a fracture of the left middle finger.

9.  Entitlement to service connection for an eye condition.  

10.  Entitlement to service connection for a sinus condition.  

11.  Entitlement to service connection for bilateral hearing loss.  

12.  Entitlement to service connection for obstructive sleep apnea. 

13.  Entitlement to service connection for erectile dysfunction. 

14.  Entitlement to an initial disability evaluation higher than 20 percent for type II diabetes mellitus.  

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to January 1971, to include service in the Republic of Vietnam from December 1967 to December 1968 and from July 1970 to January 1971.  His decorations and awards include two Air Medals and a Vietnam Campaign Medal with the "V" device for valor.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1971 determination of the Chicago, Illinois, VA Regional Office (RO) as well as January 2006, September 2007 and February 2010 rating decisions of the Montgomery, Alabama, RO, which has assumed jurisdiction.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board notes that while the agency of original jurisdiction (AOJ) addressed the issue regarding a back disorder as one of whether new and material evidence had been received to reopen the claim, the Board finds that the claim must be addressed on the merits.  In this regard, the Veteran originally filed a claim for a back disorder in August 1971 and in response to his report of having been treated for his back during service in January 1968 at the Marine Corps Hospital in Phu Bai, Vietnam, the Chicago RO submitted a Personnel Information Exchange System (PIES) request, noting an Honorable discharge along with the reported treatment for a back condition in January 1968, and requested "physical examination at entrance and discharge and all clinical records."  In addition, as reflected in an August 1971 VA Form 21-2507, Request for Physical Examination, the Veteran was scheduled for a VA medical examination in September 1971.  

The September 1971 response to the Chicago RO's PIES request notes that no records were found on file.  In addition, and while the Veteran was notified in a November 1971 letter that his claim had been denied as a result of his failure to report for the scheduled VA examination in September 1971, there is no indication in the claims folder that he was provided with his appellate rights.  Regardless, thereafter, the Veteran's service records were associated with the claims file.  When VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c) (2011).  

In this respect, an August 1983 PIES request from the Montgomery RO indicates that the Veteran's character of discharge was unverified and the handwritten note at the top of the form states "NO RECORD OF CLAIM."  In the November 1983 response noting that a prior report had been filed in September 1983, the service department checked the box corresponding with the "Available Requested Records Forwarded" option and enclosures were listed as original health records, original physical examinations at entrance and separation and other records.  The Board notes that although the two envelopes associated with the claims folder containing the service treatment and personnel records are not stamped with a date of receipt, the Board finds that these are the records referenced in the November 1983 PIES response as having been forwarded, particularly since the September 1971 PIES response specifically notes no records were found and there is no other indication that the records were associated with the claims folder prior to November 1983.  As such, the claim of entitlement to service connection for a back disorder must be considered on the merits without requiring new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2011).  As such, the Veteran's claim has been pending since at least August 1971and will be reviewed on a de novo basis, and the issue is stated as reflected above.  

In addition, while the RO adjudicated a claim of entitlement to service connection for PTSD, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities; an appellant generally is not competent to diagnose his mental condition, he is only competent to identify and explain the symptoms that he observes and experiences).  Thus, the issue is as reflected above.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A TDIU is raised by the record, and thus, the issue is reflected above.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2012, at which time he clarified that the issue regarding fungus of the toenails is a claim of entitlement to service connection for a skin disorder involving the toenails and feet.  Transcript at 6-7.  He further clarified that the only claims on appeal regarding his ears are service connection for tinnitus and hearing loss.  Id. at 11-12.  As such, the issues are as reflected above.  

The issues of entitlement to arthritis of the shoulders and hands, a skin disorder involving the toenails and feet, residuals of a fracture of the left middle finger, an eye condition, a sinus condition, bilateral hearing loss, obstructive sleep apnea, and erectile dysfunction, as well as the issue of entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  PTSD had its onset in service.  

2.  Lumbar spondylosis had its onset in service.  

3.  Right knee degenerative joint disease had its onset in service.

4.  Left knee degenerative joint disease had its onset in service.

5.  Tinnitus had its onset in service. 

6.  The Veteran's type II diabetes mellitus type is manifested by the need for a restricted diet, insulin and oral hypoglycemic agents, but without the need to avoid strenuous occupational and recreational activities.

CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).  

2.  Lumbar spondylosis was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Degenerative joint disease of the right and left knee was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

5.  The criteria for an initial evaluation in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.119, Diagnostic Code 7913 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for an increased rating for type II diabetes mellitus stems from a disagreement with the initial disability rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The notice requirements in regard to diabetes mellitus were accomplished in a letter sent in April 2009 prior to the initial adjudication of the Veteran's claim.  This letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service records, VA and private treatment records and Social Security Administration (SSA) records have been obtained and there is sufficient evidence for a determination.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim for initial disability rating higher than 20 percent, and no further assistance to develop evidence is required.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The Veteran was also provided with a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding. 

Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the increased rating claim for type II diabetes mellitus.  Transcript at 24-25.  In addition, the VLJ solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the severity of his type II diabetes mellitus.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  In addition, there is adequate medical and lay evidence for a determination.  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(f) (2011).

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996). Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3), however, eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that in the case of a combat Veteran not only is the combat injury presumed, but also the consequences of that injury are presumed, at least in service.  Reeves v. Shinseki, 682 F.3d 988 (2012).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  Id.; see also Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Psychiatric Disorder

The Veteran's assertion of entitlement to service connection for PTSD based on stressful experiences during service is credible, consistent with his service and corroborated by contemporaneous evidence, and coupled with a competent opinion relating a diagnosis of PTSD to the in-service stressor, service connection for PTSD is established.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify or assist is necessary.  

Initially, the Board notes that although the rating decisions reflect the AOJ's determination that the Veteran did not engage in combat with the enemy via notation of combat code "1," and while his DD Form 214 shows his military occupational specialty (MOS) was helicopter repairman, in addition to the award of two Air Medals and the Vietnam Campaign Medal with the "V" device for valor, service personnel records show two tours of duty in Vietnam during which he was attached to the 101st Airborne Division and the 128th Assault Helicopter Company with duties to include door gunner, and campaigns to include the Vietnam Counter Offensive Phases III, IV, V and VI, as well as the TET Counter Offensive and the 12th Unnamed Campaign.  In addition, and while the RO's February 2010 formal finding notes a lack of information to corroborate the helicopter crash in Vietnam that the Veteran reported in March 2009, a May 1968 service treatment record specifically notes that the Veteran was in a "Copter Crash" two days earlier, on May 3, 1968 and a September 1970 record reflects a history of a back injury in a "helo crash" in 1967.  

At a hearing before the undersigned, the Veteran provided credible testimony to the effect that during service in Vietnam, the helicopter in which he was flying came under hostile fire causing the aircraft to malfunction and fill with smoke, and forcing the pilot to autorotate to a hard landing, at which time it bounced a few times before coming to a stop in a rice paddy.  Transcript at 12-13.   He testified that once on the ground his immediate reaction was to jump out but that the crew chief grabbed him before he could exit, pointing to the rotating blades above the door in a position that would have decapitated him had he made it out.  Id.  

Lending credibility to the Veteran's testimony is not only the contemporaneous evidence of a helicopter crash, but also of trouble sleeping in October 1968 and of depression in August 1969.  In addition, stress-related symptoms were noted in an August 1978 Reserve record, and VA treatment records dated in August 2009 note a history of chronic sleep problems since separation in 1971, with depression and mild dysphoria, for which antidepressant therapy was recommended.  Further, VA records dated in June 2009 and January 2010 reflect a diagnosis of PTSD.  

The Board notes that while the March 2011 VA examiner opined that the Veteran did not have PTSD, it was also concluded that he had all of the symptoms of PTSD.  Regardless, a June 2012 private behavioral health evaluation report shows a diagnosis of PTSD based on stressful experiences during service in Vietnam, to include the helicopter crash.  The Board notes that the private report is remarkably detailed, and in addition to noting a history consistent with the contemporaneous evidence, results of clinical testing were provided in the report.  Thus, the Board finds the June 2012 opinion relating PTSD to the Veteran's service in Vietnam to be competent, probative and consistent with the contemporaneous evidence, as well as the Veteran's credible testimony and VA treatment records.  

In this case, the contemporaneous evidence corroborates the Veteran's credible report of having been involved in a helicopter crash during service in Vietnam and there is competent and probative evidence relating PTSD to in-service stressors, to the documented helicopter crash.  Thus, service connection for PTSD is warranted.  

Back

In this decision, the Board grants service connection for a back disorder.   As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify or assist is necessary.  

The Veteran asserts entitlement to service connection for a back disorder.  Having considered the evidence, the Board finds that service connection for lumbar spondylosis is warranted.  

Initially, the Board notes that although the rating decisions reflect the AOJ's determination that the Veteran did not engage in combat with the enemy via notation of combat code "1," and while his DD Form 214 shows his military occupational specialty (MOS) was helicopter repairman, in addition to having been awarded two Air Medals and the Vietnam Campaign Medal with the "V" device for valor, service personnel records show two tours of duty in Vietnam during which he was attached to the 101st Airborne Division and the 128th Assault Helicopter Company with duties to include door gunner, and campaigns to include the Vietnam Counter Offensive Phases III, IV, V and VI, as well as the TET Counter Offensive and the 12th Unnamed Campaign.  In addition, and while the RO's February 2010 formal finding notes a lack of information to corroborate the helicopter crash in Vietnam the Veteran reported in March 2009, a May 1968 service treatment record specifically notes that the Veteran was in a "Copter Crash" two days earlier, on May 3, 1968, and a September 1970 record reflects a history of a "helo crash" in 1967.  

In addition, the January 1967 service entrance examination report shows the spine and musculoskeletal system were normal, while the September 1970 record reflects complaints of lower back pain causing difficulty sitting for prolonged periods and with flexing forward to pick up objects.  Further, an August 1969 record notes that he had injured his back the day before when he dove for a ball in a baseball game.  The impression was lumbar back strain, and continued symptoms of lumbar back strain were noted later that month.  

At a hearing before the undersigned, the Veteran provided credible testimony to the effect that during service in Vietnam, the helicopter in which he was flying came under hostile fire causing the aircraft to malfunction and fill with smoke, and forcing the pilot to autorotate to a hard landing, at which time it bounced a few times before coming to a stop in a rice paddy.  Transcript at 12-13.  He added that he injured his back in the crash and has had back symptoms since the injury.  Id at 14-15.  

As noted above, the Veteran initially filed a claim for a back disability in 1971 within one year of separation.  In addition, and while not bound by determinations of other agencies, the Board has considered the January 2008 Social Security Administration (SSA) determination reflecting disability due to lumbar spondylosis/arthritis.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, in addition to the documented lumbar back strain during service and a continuity of symptoms after separation, as reflected by the Veteran's claim filed after separation in 1971 consistent with his credible testimony, private records reflect complaints of back pain to include in January 2005, April 2006 and November 2007.  

In this case, in addition to the documented helicopter crash, the evidence establishes that the Veteran sustained repeated injuries to his back during service, there is competent, credible evidence of a continuity of symptoms after separation and a current back disability.  The evidence is in at least equipoise, and thus, resolving all doubt in the Veteran's favor, service connection for arthritis in the lumbar spine is warranted.  Consequently, the benefit sought on appeal is granted.  

Knees

In this decision, the Board grants service connection for degenerative joint disease of the right and left knee.   As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify or assist is necessary.  

The Veteran asserts entitlement to service connection for right and left knee disorders.  Having considered the evidence, the Board finds that service connection for degenerative joint disease of the right and left knee is warranted.  

Initially, the Board notes that although the rating decisions reflect the AOJ's determination that the Veteran did not engage in combat with the enemy via notation of combat code "1," and while his DD Form 214 shows his military occupational specialty (MOS) was helicopter repairman, in addition to having been awarded two Air Medals and the Vietnam Campaign Medal with the "V" device for valor, service personnel records show two tours of duty in Vietnam during which he was attached to the 101st Airborne Division and the 128th Assault Helicopter Company with duties to include door gunner, and campaigns to include the Vietnam Counter Offensive Phases III, IV, V and VI, as well as the TET Counter Offensive and the 12th Unnamed Campaign.  In addition, and while the RO's February 2010 formal finding notes a lack of information to corroborate the helicopter crash in Vietnam the Veteran, a May 1968 service treatment record specifically notes that the Veteran was in a "Copter Crash" two days earlier, on May 3, 1968, and a September 1970 record reflects a history of a "helo crash" in 1967.  

In addition, the January 1967 service entrance examination report shows the lower extremities were normal, while a May 1967 record reflects an onset of right knee pain with exercise, and a July 1967 x-ray examination report notes the Veteran fell in hole and twisted his left knee.  In addition, an April 1968 record notes that he injured his knee on a helicopter door, and an October 1968 orthopedic referral notes a long history of bilateral knee pain since landing on his knees in jump school.  Pain in the superior aspect of the knees was noted, anteriorly, with intermittent swelling, and the diagnosis entered on orthopedic examination was mild bilateral chondromalacia.  Complaints of right knee pain were noted in October 1969, and an October 1970 record notes a strained left knee, with increased pain at the medial aspect of the left knee with weight bearing and tenderness over the medial condyle.  In a November 1970 medical history to accompany to a flight physical examination report, the Veteran indicated that he had or had had a trick or locked knee.  In addition, a November 1970 orthopedic referral notes a left knee injury one month earlier with continued knee pain and/or occasional locking, and the provisional diagnosis was rule out torn medial meniscus of the left knee, and on examination, the impression of partial tear of the medial collateral ligament, and a cylinder cast of the right leg was applied.  At separation in January 1971, a probable tear of the left medial collateral ligament was noted.  

In this case, the contemporaneous evidence establishes not only a helicopter crash but also pertinent diagnoses to include bilateral chondromalacia with a torn ligament in the left knee noted at separation, and together with the competent, credible evidence of a continuity of symptoms since separation, as reflected in not only the Veteran's credible testimony but also in private treatment records dated in March 2007 and March 2011 reflecting arthritis in the knees, with a Baker's cyst noted in the left knee in October 2010.  To the extent that the January 2010 VA examiner noted that the Veteran was unable to distinguish between degenerative joint disease in the knees and gouty arthritis in the knees, such is for consideration by the RO in the assignment of the initial disability evaluation following the implementation of a grant of service connection.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In this case, in addition to the documented helicopter crash, the evidence establishes the Veteran sustained repeated injuries to his knees during service, to include in jump school, with diagnoses to include bilateral chondromalacia and a left medial collateral ligament tear and the record reflects a current diagnosis of degenerative joint disease in the right and left knee.  The evidence is in at least equipoise, and thus, resolving all doubt in the Veteran's favor, service connection for degenerative joint disease in right and left knee is warranted.  Consequently, the benefit sought on appeal is granted.  

Tinnitus

In this decision, the Board grants service connection for tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify or assist is necessary.  

The Veteran asserts entitlement to service connection for tinnitus.  Having considered the evidence, the Board finds service connection is warranted.  

Initially, the Board notes that although the rating decisions reflect the AOJ's determination that the Veteran did not engage in combat with the enemy via notation of combat code "1," and while his DD Form 214 shows his military occupational specialty (MOS) was helicopter repairman, in addition to having been awarded two Air Medals and the Vietnam Campaign Medal with the "V" device for valor, service personnel records show two tours of duty in Vietnam during which he was attached to the 101st Airborne Division and the 128th Assault Helicopter Company with duties to include door gunner, and campaigns to include the Vietnam Counter Offensive Phases III, IV, V and VI, as well as the TET Counter Offensive and the 12th Unnamed Campaign.  In addition, and while the RO's February 2010 formal finding notes a lack of information to corroborate a reported helicopter crash, a May 1968 service treatment record specifically notes that the Veteran was in a "Copter Crash" two days earlier, on May 3, 1968, and a September 1970 record reflects a history of a "helo crash" in 1967.  Thus, the Board accepts that the Veteran had significant noise exposure during service.  

The absence of a diagnosis of tinnitus has little, if any, bearing on the Board's ability to find that the Veteran has satisfied the second Hickson element, that of in-service incurrence or aggravation of a disease or injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37-38 (2007), the Court found that determinations of credibility are findings of fact to be made by the Board in the first instance.  See Caluza, 7 Vet. App. at 512; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"); see also Wood (Bruce) v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The [Board] has the duty to assess the credibility and weight to be given to the evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible); Caluza, 7 Vet. App. at 511 (in determining whether lay evidence is satisfactory the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran).

The Board notes that the January 1967 service entrance examination report shows the ears and drums were normal, and at a hearing before the undersigned, the Veteran provided credible testimony to the effect that, among other ear symptoms during service, he had an onset of ringing in his ears as a result the noise associated with helicopters, and has had a continuity of symptoms since separation.  Transcript at 8-9.  The Board notes further notes that in addition to a left ear infection noted in a September 1968 service treatment record, for which cerumenex ear drops were prescribed, an October 1968 record notes plugged ears with small wax deposits in both canals, and the tympanic membranes were retracted in October 1970.  

The Veteran is competent to report a continuity of symptomatology and such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Coupled with the in-service findings, the Veteran's credible testimony satisfies the nexus requirement between the claimed in-service disease or injury and the present disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His testimony is credible in light of his MOS and his in-service noise exposure.  See 38 U.S.C.A. § 1154.  

In making a determination the Board has considered the January 2010 VA medical opinion that is against a nexus in this case; however, the medical opinion failed to thoroughly state the reasons and bases for its findings and conclusions; therefore, the statement was not adequate to enable a claimant to understand the precise basis for examiner's conclusion.  See 38 U.S.C.A. § 7104(d)(1).  The Board notes that while the VA examiner reported that the Veteran does not have tinnitus, as noted, the Veteran provided sworn testimony to the effect that he has had ringing in his ears since noise exposure during service, testimony which the Board finds to be both competent and credible and consistent with the Veteran's service.  38 U.S.C.A. § 1154(a).  

The competent and probative evidence of nexus is in at least equipoise, and thus, resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted.  Consequently, the benefit sought on appeal is granted.  

III.  Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

According to Diagnostic Code (DC) 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating requires insulin, a restricted diet, and regulation of activities.  An even higher rating of 60 percent if there is a requirement of insulin, restricted diet, and regulation of activities and episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  The highest possible rating of 100 percent is assigned when there is the requirement of more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  Note 1 to Code 7913 indicates that noncompensable complications are considered part of the diabetic process.  

This appeal stems from the initial 20 percent disability assigned following the grant of service connection for type II diabetes mellitus in a February 2010 rating decision.  The Veteran seeks an initial evaluation higher than the 20 percent assigned.  Having considered the evidence, the Board finds that a higher evaluation is not warranted at any time during the appeal.  

The Board notes while the Veteran asserted in June 2011 correspondence that his diabetes was worse, the evidence establishes that his type II diabetes mellitus does not require regulation of activities.  Rather, VA treatment records reflect that he was referred to the "MOVE" program in June 2009, as well in July 2011, as reflected in the electronic record.  In addition, an October 2010 VA treatment record notes diabetes was controlled and the October 2011 VA treatment records in the electronic file note that type II diabetes mellitus was stable.  Moreover, the Veteran testified before the undersigned, his diabetes does not require regulation of activity.  Transcript at 24.  In addition, the January 2010 VA examination report notes no peripheral neuropathy on EMG and no evidence of diabetic nephropathy.   The Board finds that the criteria for the higher 40 percent rating under DC 7913 have not been met at any time during the appeal period.  The Board notes that the 20 percent evaluation contemplates the degree of impairment in earning capacity, if any, including loss of time from exacerbations due to service-connected type II diabetes mellitus.  38 C.F.R. § 4.1.  

The Board notes that the criteria for a higher rating under this diagnostic code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents) and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The medical evidence of record demonstrates that the Veteran's diabetes mellitus is treated by diet, insulin and oral hypoglycemic agents.  These manifestations meet the criteria for a 20 percent rating and no higher.  The evidence establishes that he has not been instructed by a physician to avoid strenuous occupational and recreational activities, as required for a higher 40 percent rating and higher.  In light of the foregoing, the evidence is against the assignment of an evaluation higher than 20 percent for type II diabetes mellitus under DC 7913 at any time during the appeal.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating. 

The Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

The Board finds that the rating criteria contemplate the Veteran's level disability due to type II diabetes mellitus.  The requirement of insulin and a restricted diet or an oral hypoglycemic agent is contemplated by the 20 percent evaluation assigned under DC 7913.  In addition, as noted above, the 20 percent evaluation contemplates the degree of impairment in earning capacity, if any, including loss of time from exacerbations due to service-connected type II diabetes mellitus.  38 C.F.R. § 4.1.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  


ORDER

Service connection for PTSD is granted.  

Service connection for lumbar spondylosis is granted.  

Service connection for right knee degenerative joint disease is granted.  

Service connection for left knee degenerative joint disease is granted.  

Service connection for tinnitus is granted.  

An evaluation in excess of 20 percent for type II diabetes mellitus is denied.  


REMAND

The Veteran seeks entitlement to service connection for arthritis of the shoulders and hands, a skin disability involving the feet and toenails, residuals of a fracture of the left middle finger, an eye condition, a sinus condition, bilateral hearing loss, obstructive sleep apnea, and erectile dysfunction, as well as entitlement to a TDIU.  The Board notes that the record reflects the Veteran served in Vietnam and thus, he is presumed to have been exposed to herbicides during service.  

At a hearing before the undersigned, the Veteran provided credible testimony to the effect that he injured his shoulders and hands during service in Vietnam, when the helicopter in which he was flying came under hostile fire causing the aircraft to malfunction and fill with smoke, and forced the pilot to autorotate to a hard landing, at which time the helicopter bounced a few times before coming to a stop in a rice paddy.  Transcript at 12-13.  

The Board notes that although the rating decisions reflect the AOJ's determination that the Veteran did not engage in combat with the enemy via notation of combat code "1," and while his DD Form 214 shows his military occupational specialty (MOS) was helicopter repairman, in addition to having been awarded two Air Medals and the Vietnam Campaign Medal with the "V" device for valor, service personnel records show two tours of duty in Vietnam during which he was attached to the 101st Airborne Division and the 128th Assault Helicopter Company with duties to include door gunner, and campaigns to include the Vietnam Counter Offensive Phases III, IV, V and VI, as well as the TET Counter Offensive and the 12th Unnamed Campaign.  In addition, and while the RO's February 2010 formal finding notes a lack of information to corroborate a reported helicopter crash, a May 1968 service treatment record specifically notes that the Veteran was in a "Copter Crash" two days earlier, on May 3, 1968, a May 6, 1968, report of x-ray examination noting he had been in an aircraft crash reflects an impression of normal left elbow, and a September 1970 record reflects a history of a "helo crash" in 1967.  Thus, the reported helicopter crash is documented during service.  

The Veteran was afforded a VA examination in January 2010 and while the examiner opined that it was not at least as likely as not that the Veteran's degenerative joint disease of the shoulders and hands is related to service, the opinion is based, at least in part, on a finding that a helicopter crash was not documented during service.  An opinion based on an inaccurate factual history is of diminished probative value, if any.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The January 2010 opinion is further rendered inadequate as the examiner did not comment upon the Veteran's competent and credible reports of a continuity of symptoms during service and/or symptomatology of shoulder and hand symptoms after separation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Thus, the Board has no discretion and must remand the claim.  

Further, as noted above, the Veteran served in Vietnam.  Although he has not asserted service connection for the any of the claimed disabilities on appeal based on his service in Vietnam, courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271   (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).   

In regard to a skin disorder, service treatment records note an infected area between toes 3 and 4 on the right foot in April 1969, the assessment in June 1969 was athlete's foot and an October 1970 record notes a fungal infection between the legs.  In addition, a June 1981 Reserve record reflects that a rash on both legs was attributed to wool dermatitis, and a January 2009 private treatment record reflects Lotrisome cream was prescribed for itching.  VA treatment records dated in November 2010 and December 2010 available in the electronic file note a history of removal of a big toenail three years earlier, and the assessment was onychocryptosis for which he underwent toenail avulsion.  

In addition, the Veteran testified that while playing softball barehanded during service in Vietnam, he got too close to the batter and was struck in the left middle finger with the bat when the batter swung.  Transcript at 31-32.  An October 1969 service treatment record notes trauma to the left hand playing ball the previous night with complaints of swelling of the 3rd proximal interphalangeal (PIP) joint, and x-ray examination was noted to show a small chip at the distal head of the proximal phalanx of the left middle finger.  In addition, a January 2008 record associated with an SSA disability determination notes an old fracture of the left middle finger that had not healed and the Veteran testified that he is currently being prescribed medication to keep the swelling down by Dr. Meshered at the Pike County Internal Medicine.  Id. at 33.  

Further, records dated in April 1968 and April 1969 note blurred vision and headaches, and the Veteran testified to having had pus in his eyes during service, for which he eyes were rinsed at sick call, and after which he was given eye drops.  Id. at 27.  In addition a February 1996 record notes intermittent twitching of the right lower eyelid and the impression was muscular twitch of the right lower eyelid.  In addition, an August 2009 VA treatment notes the Veteran report of having been diagnosed with retinopathy, possibly in March 2009.  Additionally, a January 2010 VA record reflects complaints of blurring in both eyes and the January 2010 VA examination report notes a history of bilateral cataracts, and the Veteran testified to having upcoming treatment by his diabetic provider who was noted to think that the Veteran needs glasses.  Id at 28.  

In addition, the Veteran testified to having had sinus symptoms during service, particularly during his second tour of duty in Vietnam.  Id. at 29.  Service treatment records reflect complaints of a stopped up nose in May 1967, a stuffy nose and sore throat were attributed to tonsillitis in November 1967, an August 1969 record reflects complaints of being achy all over with a stuffy nose, and records dated in January 1970 and October 1970 note upper respiratory symptoms and frontal and maxillary sinus tenderness.  In addition, private records note that the Veteran was stopped up in August 2007 and complaints of a sinus infection in December 2009.  

In addition, private treatment records dated in July 2007 reflect that the Veteran has been clinically diagnosed with obstructive sleep apnea, and consistent with his testimony before the undersigned to the effect that he had the same symptoms during service, Transcript at 20-23, is an October 1968 record reflecting complaints of trouble sleeping, for which Doriden was prescribed.  He further noted ongoing treatment for sleep apnea through Dr. Jackson at the Troy Regional Medical Center.  Id. at 23.  

In addition, a November 2007 private record notes erectile dysfunction and the Veteran testified that his doctor informed that some of the erectile dysfunction is a result of his diabetic medications, and prescribed Cyalis.  Id. at 25-26.  The Board notes that in addition to direct service connection, a disability that is caused or aggravated by a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  

To date the Veteran has not been afforded a VA medical examination in regard to a skin disability, residuals of a fracture of the left middle finger, an eye condition, a sinus condition, obstructive sleep apnea and erectile dysfunction.  In view of the evidence, the Board finds it necessary to afford the Veteran a VA medical examination regarding the nature, extent, and etiology of the Veteran's reported conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that while the Veteran was afforded a VA audiology examination in April 2009, at the hearing before the undersigned, he testified that he is treated by Dr. McQueen for hearing loss who determined that he has some hearing loss in the left ear and it was asserted that tinnitus caused his hearing loss.  Transcript at 8-10.  The Board notes that in addition to direct service connection, a disability that is caused or aggravated by a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Therefore, the Board has no discretion and must remand the appeal to obtain the outstanding treatment records.  

Since the outcome of the claims currently on appeal being remanded may impact the issue of entitlement to a TDIU, the Board finds the claims on appeal are inextricably intertwined with that of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU until the issues of entitlement to service connection are resolved.  Id.  As such, a determination on the issue of entitlement to a TDIU would be premature.  

In addition to the private records noted above, and since the claims file is being returned it should be updated to include VA treatment records compiled since December 2011 from the Montgomery VA where the Veteran reports having ongoing treatment.  Id,  at 22.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to the claimed disorders of the shoulders and hands, a skin disorder involving the toenails and feet, residuals of a fracture of the left middle finger, an eye condition, a sinus condition, bilateral hearing loss, obstructive sleep apnea, and erectile dysfunction, during and/or since service. 

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated from December 2011, as well as any additional pertinent records identified by the Veteran during the course of the remand following the receipt of any necessary authorizations, to include the treatment records referenced from the Troy Regional Medical Center and Pike Internal Medicine associated with the left middle finger disorder, sinus disorder, and any other pertinent treatment, and associate the records obtained with the claims folder.

3.  After associating any pertinent, outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any disorder of the shoulders and hands, a skin disability, an eye condition, a sinus condition, erectile dysfunction, sleep apnea and any residuals of a left middle finger injury, found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA.  All indicated studies should be performed, and all findings should be reported in detail.  

In addition, the examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any a skin disorder involving the toenails and feet, eye condition, sinus condition, erectile dysfunction, sleep apnea or residuals of a left middle finger injury, found to be present is related to or had an onset during service, or within the initial year after separation, to include as a result of presumed exposure to Agent Orange during service in Vietnam or is at least in part related to any service-connected disability or any disorder determined to be related to service, and whether any disorder of the shoulders and hands found to be present is consistent with injuries sustained in the documented helicopter crash during service in Vietnam or otherwise had an onset during service or within the initial year after separation or is at least in part related to any service-connected disability or any disorder determined to be related to service.  

The rationale for all opinions expressed must be set forth in a legible report.  

4.  Then readjudicate the appeal.  In doing so, the RO must consider the application of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2011).  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


